DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–10 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 5–8 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim(s) 1–4 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the peripheral side" in line 40.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2–4 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–4 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the lithium ion secondary battery element according to claim 4" and includes all the limitations of claim 1 (e.g., claim 4 is directly dependent from claim 1). Therefore, claim 9 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
Claim(s) 1–10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0214036 A1) in view of Kifune (WO 2017/0130821 A1; see English language equivalent, US 2018/0351211 A1).
Regarding claim 1, Kim discloses a lithium ion secondary battery element (10, [0038]) comprising:
a positive electrode (4) including a positive electrode current collector (51) and a positive electrode active material (52) that is applied in a substantially same shape as the positive electrode current collector (51) to at least a part of both surfaces of the positive electrode current collector (51, [0044]),
the positive electrode current collector (51) including a positive electrode active material layer (52) with a generally rectangular shape, where the positive electrode active material (52) is applied, and a positive electrode active material non-applied part (53) where the positive electrode active material (52) is not applied (FIG. 3, [0045]),
the positive electrode active material non-applied part (53) being positioned along at least a part of a peripheral part of the positive electrode current collector (51, [0045]),
the positive electrode active material layer (52) including a positive electrode active material layer flat part (52) and a positive electrode active material layer thin part (54) that is thinner than the positive electrode active material layer flat part (52, [0049]); and
a negative electrode (6) including a negative electrode current collector (51) and a negative electrode active material (52) that is applied in a substantially same shape as the negative electrode current collector (51) to at least a part of both surfaces of the negative electrode current collector (51, [0044]),
the negative electrode current collector (51) including a negative electrode active material layer (52) with a generally rectangular shape that is substantially the same as the shape of the positive electrode active material layer (52), where the negative electrode active material is applied, and a negative electrode active material non-applied part (53) where the negative electrode active material is not applied (FIG. 3, [0045]),
the negative electrode active material non-applied part (53) being positioned along at least a part of a peripheral part of the negative electrode current collector (51, [0045]),
the negative electrode active material layer (52) including a negative electrode active material layer flat part (52) and a negative electrode active material layer thin part (54) that is thinner than the negative electrode active material layer flat part (52, [0049]),
wherein the positive electrode (4) and the negative electrode (6) are overlapped on each other so that the generally rectangular shape of the positive electrode active material layer (52) in the positive electrode (4) and the generally rectangular shape of the negative electrode active material layer (52) in the negative electrode (6) substantially overlap each other (FIG. 2, [0044]) and
the positive electrode active material non-applied part (53) of the positive electrode (4) and the negative electrode active material non-applied part (53) of the negative electrode (6) are positioned on opposing sides of the respective rectangular shapes (FIG. 3, [0044]),
the negative electrode active material layer thin part (53, [0064]) has a density that is less than a density of the negative electrode active material layer flat part (52, [0066]).
Kim does not explicitly disclose:
a border part between the negative electrode active material layer and the negative electrode active material non-applied part is positioned closer to the peripheral side of the negative electrode current collector than the peripheral part of the positive electrode current collector that is adjacent to the negative electrode active material non-applied part,
a border part between the negative electrode active material layer flat part and the negative electrode active material layer thin part is positioned closer to a central side of the negative electrode current collector than the peripheral part of the positive electrode current collector that is adjacent to the negative electrode active material non-applied part.
Kifune discloses a lithium ion secondary battery element (30) comprising a border part between a negative electrode active material layer (32b) and a negative electrode active material non-applied part (32c) is positioned closer to a peripheral side of a negative electrode current collector (32a) than a peripheral part of a positive electrode current collector (31a) that is adjacent to the negative electrode active material non-applied part (32c, [0040]), a border part between a negative electrode active material layer flat part (32f) and a negative electrode active material layer thin part (32t) is positioned closer to a central side of the negative electrode current collector (32a) than the peripheral part of the positive electrode current collector (31a) that is adjacent to the negative electrode active material non-applied part (32c, [0035]) to improve the safety and reliability of the lithium ion secondary battery element (30, [0090]). Kim and Kifune are analogous art because they are directed to lithium ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium ion secondary battery element of Kifune with the border part configuration of Kifune to improve the safety and reliability of the lithium ion secondary battery element.
Regarding claim 2, modified Kim discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element:
wherein the positive electrode active material layer (52) tapers toward a border part between the positive electrode active material layer flat part (52) and the positive electrode active material non-applied part (53, [0049]).
Regarding claim 3, modified Kim discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element:
wherein the negative electrode active material layer (52) tapers toward the border part between the negative electrode active material layer flat part (52) and the negative electrode active material non-applied part (53, [0049]).
Regarding claim 4, modified Kim discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element, further comprising:
a separator (2) disposed between the positive electrode (4) and the negative electrode (6, [0047]).
Regarding claim 9, Kim discloses a lithium ion secondary battery (100) comprising a power generating element (10) including a lithium ion secondary battery element (10), and an electrolyte solution in a package (20, [0038]), wherein the lithium ion secondary battery element (10) comprises:
a positive electrode (4) including a positive electrode current collector (51) and a positive electrode active material (52) that is applied in a substantially same shape as the positive electrode current collector (51) to at least a part of both surfaces of the positive electrode current collector (51, [0044]),
the positive electrode current collector (51) including a positive electrode active material layer (52) with a generally rectangular shape, where the positive electrode active material (52) is applied, and a positive electrode active material non-applied part (53) where the positive electrode active material (52) is not applied (FIG. 3, [0045]),
the positive electrode active material non-applied part (53) being positioned along at least a part of a peripheral part of the positive electrode current collector (51, [0045]),
the positive electrode active material layer (52) including a positive electrode active material layer flat part (52) and a positive electrode active material layer thin part (54) that is thinner than the positive electrode active material layer flat part (52, [0049]); and
a negative electrode (6) including a negative electrode current collector (51) and a negative electrode active material (52) that is applied in a substantially same shape as the negative electrode current collector (51) to at least a part of both surfaces of the negative electrode current collector (51, [0044]),
the negative electrode current collector (51) including a negative electrode active material layer (52) with a generally rectangular shape that is substantially the same as the shape of the positive electrode active material layer (52), where the negative electrode active material is applied, and a negative electrode active material non-applied part (53) where the negative electrode active material is not applied (FIG. 3, [0045]),
the negative electrode active material non-applied part (53) being positioned along at least a part of a peripheral part of the negative electrode current collector (51, [0045]),
the negative electrode active material layer (52) including a negative electrode active material layer flat part (52) and a negative electrode active material layer thin part (54) that is thinner than the negative electrode active material layer flat part (52, [0049]),
wherein the positive electrode (4) and the negative electrode (6) are overlapped on each other so that the generally rectangular shape of the positive electrode active material layer (52) in the positive electrode (4) and the generally rectangular shape of the negative electrode active material layer (52) in the negative electrode (6) substantially overlap each other (FIG. 2, [0044]) and
the positive electrode active material non-applied part (53) of the positive electrode (4) and the negative electrode active material non-applied part (53) of the negative electrode (6) are positioned on opposing sides of the respective rectangular shapes (FIG. 3, [0044]),
the negative electrode active material layer thin part (53, [0064]) has a density that is less than a density of the negative electrode active material layer flat part (52, [0066]).
Kim does not explicitly disclose:
a border part between the negative electrode active material layer and the negative electrode active material non-applied part is positioned closer to the peripheral side of the negative electrode current collector than the peripheral part of the positive electrode current collector that is adjacent to the negative electrode active material non-applied part,
a border part between the negative electrode active material layer flat part and the negative electrode active material layer thin part is positioned closer to a central side of the negative electrode current collector than the peripheral part of the positive electrode current collector that is adjacent to the negative electrode active material non-applied part.
Kifune discloses a lithium ion secondary battery element (30) comprising a border part between a negative electrode active material layer (32b) and a negative electrode active material non-applied part (32c) is positioned closer to a peripheral side of a negative electrode current collector (32a) than a peripheral part of a positive electrode current collector (31a) that is adjacent to the negative electrode active material non-applied part (32c, [0040]), a border part between a negative electrode active material layer flat part (32f) and a negative electrode active material layer thin part (32t) is positioned closer to a central side of the negative electrode current collector (32a) than the peripheral part of the positive electrode current collector (31a) that is adjacent to the negative electrode active material non-applied part (32c, [0035]) to improve the safety and reliability of the lithium ion secondary battery element (30, [0090]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium ion secondary battery element of Kifune with the border part configuration of Kifune to improve the safety and reliability of the lithium ion secondary battery element.
Regarding claim 5, Kim discloses a lithium ion secondary battery element (100, [0044]) comprising:
a positive electrode (4) including a positive electrode current collector (51) and a positive electrode active material (52) that is applied in a substantially same shape as the positive electrode current collector (51) to at least a part of both surfaces of the positive electrode current collector (51, [0044]),
the positive electrode current collector (51) including a positive electrode active material layer (52) with a generally rectangular shape, where the positive electrode active material (52) is applied, and a positive electrode active material non-applied part (53) where the positive electrode active material (52) is not applied (FIG. 3, [0045]),
the positive electrode active material non-applied part (53) being positioned along at least a part of a peripheral part of the positive electrode current collector (51, [0045]),
the positive electrode active material layer (52) including a positive electrode active material layer flat part (52) and a positive electrode active material layer thin part (54) that is thinner than the positive electrode active material layer flat part (52, [0049]); and
a negative electrode (6) including a negative electrode current collector (51) and a negative electrode active material (52) that is applied in a substantially same shape as the negative electrode current collector (51) to at least a part of both surfaces of the negative electrode current collector (51, [0044]),
the negative electrode current collector (51) including a negative electrode active material layer (52) with a generally rectangular shape that is substantially the same as the shape of the positive electrode active material layer (52), where the negative electrode active material is applied, and a negative electrode active material non-applied part (53) where the negative electrode active material is not applied (FIG. 3, [0045]),
the negative electrode active material non-applied part (53) being positioned along at least a part of a peripheral part of the negative electrode current collector (51, [0045]),
the negative electrode active material layer (52) including a negative electrode active material layer flat part (52) and a negative electrode active material layer thin part (54) that is thinner than the negative electrode active material layer flat part (52, [0049]),
wherein the positive electrode (4) and the negative electrode (6) are overlapped on each other so that the generally rectangular shape of the positive electrode active material layer (52) in the positive electrode (4) and the generally rectangular shape of the negative electrode active material layer (52) in the negative electrode (6) substantially overlap each other (FIG. 2, [0044]),
the positive electrode active material non-applied part (53) of the positive electrode (4) and the negative electrode active material non-applied part (53) of the negative electrode (6) are positioned on the same side of the respective rectangular shapes (FIG. 3, [0044]),
a border part between the negative electrode active material layer thin part (54) and the negative electrode active material layer flat part (52)  is positioned adjacent to the positive electrode active material layer flat part (FIG. 2, [0044]), and
the negative electrode active material layer thin part (53, [0064]) has a density that is less than a density of the negative electrode active material layer flat part (52, [0066]).
Kim does not explicitly disclose:
the positive electrode further including an insulating member that covers at least a part of the positive electrode active material non-applied part, and
a border part between the negative electrode active material layer and the negative electrode active material non-applied part is positioned adjacent to the insulating member.
Kifune discloses a lithium ion secondary battery element (30) comprising a positive electrode (31, [0046]) including an insulating member (35) that covers at least a part of a positive electrode active material non-applied part (31c, [0094]), and a border part between a negative electrode active material layer (31b) and the negative electrode active material non-applied part (31c) is positioned adjacent to the insulating member (35, [0094]) to improve the safety and reliability of the lithium ion secondary battery element (30, [0090]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium ion secondary battery element of Kim with the insulating member of Kifune in order to improve the safety and reliability of the lithium ion secondary battery element.
Regarding claim 6, modified Kim discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element:
wherein the positive electrode active material layer (52) tapers toward a border part between the positive electrode active material layer flat part (52) and the positive electrode active material non-applied part (53, [0049]).
Regarding claim 7, modified Kim discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element:
wherein the negative electrode active material layer (52) tapers toward the border part between the negative electrode active material layer flat part (52) and the negative electrode active material non-applied part (53, [0049]).
Regarding claim 8, modified Kim discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element, further comprising:
a separator (2) disposed between the positive electrode (4) and the negative electrode (6, [0047]).
Regarding claim 10, Kim discloses a lithium ion secondary battery (100) comprising a power generating element (10) including a lithium ion secondary battery element (10), and an electrolyte solution in a package (20, [0038]), wherein the lithium ion secondary battery element (10) comprises:
a positive electrode (4) including a positive electrode current collector (51) and a positive electrode active material (52) that is applied in a substantially same shape as the positive electrode current collector (51) to at least a part of both surfaces of the positive electrode current collector (51, [0044]),
the positive electrode current collector (51) including a positive electrode active material layer (52) with a generally rectangular shape, where the positive electrode active material (52) is applied, and a positive electrode active material non-applied part (53) where the positive electrode active material (52) is not applied (FIG. 3, [0045]),
the positive electrode active material non-applied part (53) being positioned along at least a part of a peripheral part of the positive electrode current collector (51, [0045]),
the positive electrode active material layer (52) including a positive electrode active material layer flat part (52) and a positive electrode active material layer thin part (54) that is thinner than the positive electrode active material layer flat part (52, [0049]); and
a negative electrode (6) including a negative electrode current collector (51) and a negative electrode active material (52) that is applied in a substantially same shape as the negative electrode current collector (51) to at least a part of both surfaces of the negative electrode current collector (51, [0044]),
the negative electrode current collector (51) including a negative electrode active material layer (52) with a generally rectangular shape that is substantially the same as the shape of the positive electrode active material layer (52), where the negative electrode active material is applied, and a negative electrode active material non-applied part (53) where the negative electrode active material is not applied (FIG. 3, [0045]),
the negative electrode active material non-applied part (53) being positioned along at least a part of a peripheral part of the negative electrode current collector (51, [0045]),
the negative electrode active material layer (52) including a negative electrode active material layer flat part (52) and a negative electrode active material layer thin part (54) that is thinner than the negative electrode active material layer flat part (52, [0049]),
wherein the positive electrode (4) and the negative electrode (6) are overlapped on each other so that the generally rectangular shape of the positive electrode active material layer (52) in the positive electrode (4) and the generally rectangular shape of the negative electrode active material layer (52) in the negative electrode (6) substantially overlap each other (FIG. 2, [0044]),
the positive electrode active material non-applied part (53) of the positive electrode (4) and the negative electrode active material non-applied part (53) of the negative electrode (6) are positioned on the same side of the respective rectangular shapes (FIG. 3, [0044]),
a border part between the negative electrode active material layer thin part (54) and the negative electrode active material layer flat part (52)  is positioned adjacent to the positive electrode active material layer flat part (FIG. 2, [0044]), and
the negative electrode active material layer thin part (53, [0064]) has a density that is less than a density of the negative electrode active material layer flat part (52, [0066]).
Kim does not explicitly disclose:
the positive electrode further including an insulating member that covers at least a part of the positive electrode active material non-applied part, and
a border part between the negative electrode active material layer and the negative electrode active material non-applied part is positioned adjacent to the insulating member.
Kifune discloses a lithium ion secondary battery element (30) comprising a positive electrode (31, [0046]) including an insulating member (35) that covers at least a part of a positive electrode active material non-applied part (31c, [0094]), and a border part between a negative electrode active material layer (31b) and the negative electrode active material non-applied part (31c) is positioned adjacent to the insulating member (35, [0094]) to improve the safety and reliability of the lithium ion secondary battery element (30, [0090]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium ion secondary battery element of Kim with the insulating member of Kifune in order to improve the safety and reliability of the lithium ion secondary battery element.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725